Order issued September 1 , 2012




                                               In The
                                     Tratrt Di Apptats
                            I11ilt11 District pi &rxas at Dallas
                                        No. 05-12-00552-CR


                               LARRY DARNELL PRICE, Appellant
                                                 V.
                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the 203rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F11-30771-P

                                           ORDER
        We GRANT Official Court Reporter Lisabeth Kellett's August 30, 2012 request for an

extension of time to file the reporter's record. The reporter's record shall be due thirty days from

the date of this order.




                                                        DAVID L. BRID/
                                                                     GrS
                                                        JUSTICE